RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 13a0284p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                X
                                                 -
 In re: REFRIGERANT COMPRESSORS

                                     Movant. --
 ANTITRUST LITIGATION (13-1608),

 _____________________________________ -
                                                     Nos. 13-1608/ 1615/ 1617/

                                                 ,
                                                     1624/ 1625/ 1628/ 1631
                                                  >
                                                 -
                                                 -
 GATEWAY KGMP DEVELOPMENT,
                                                 -
 INCORPORATED, et al.,
                                                 -
                                    Plaintiffs, -
                                                 -
                                                 -
                                                 -
 AIR COOLING ENERGY CORPORATION (13-
                                                 -
 1615); MARK A. BARASH (13-1617);
 NATHAN LEVI ESQUERRA (13-1624); F.G.            -
                                                 -
                                                 -
 FARAH AND PARTNERS, LLC (13-1625);
                                                 -
 STRONG ELECTRIC (13-1628); and SAAD
                                                 -
 WHOLESALE, INC. (13-1631),
                        Plaintiffs-Appellants, -
                                                 -
                                                 -
                                                 -
          v.
                                                 -
 TECUMSEH PRODUCTS COMPANY, et al.,              -
                       Defendants-Appellees. N
                  Appeal from the United States District Court
                 for the Eastern District of Michigan at Detroit.
                 2:09-md-02042—Sean F. Cox, District Judge.
                        Decided and Filed: September 25, 2013
Before: BATCHELDER, Chief Judge; SUTTON, Circuit Judge; HOOD, District Judge.*




        *
        The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.


                                              1
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.                Page 2
1624/ 1625/ 1628/ 1631


                                    _________________

                                         OPINION
                                    _________________

        SUTTON, Circuit Judge. After the judicial panel on multidistrict litigation
brought these plaintiffs and their separate lawsuits together, see 28 U.S.C. § 1407, many
of the plaintiffs elected to consolidate all of their claims in a single complaint. The
district court entered an order dismissing the claims raised by some of the plaintiffs. But
the order left intact several claims raised by other plaintiffs in the same complaint. Does
this order amount to a “final” decision from which the dismissed plaintiffs may appeal?
28 U.S.C. § 1291. We hold that it does not and dismiss the appeal for lack of
jurisdiction.

        Plaintiffs normally may decide where to file their lawsuits. But when different
plaintiffs file similar cases in different districts, keeping the cases separate forces district
court judges to duplicate each other’s labors.            Congress empowered a federal
multidistrict panel to address this problem by transferring overlapping cases to a single
district if the cases involve “one or more common questions of fact” and if the transfer
“will be for the convenience of parties and witnesses and will promote the just and
efficient conduct of [the] actions.” 28 U.S.C. § 1407(a). The transfer unifies the cases
for “pretrial proceedings.” Id. Once these proceedings conclude, the multidistrict panel
must remand each transferred case that has not “been previously terminated” to the
originating district for trial. Id.; see also Lexecon v. Milberg Weiss Bershad Hynes &
Lerach, 523 U.S. 26 (1998) (holding that, because the remand requirement is absolute,
the transferee court may not invoke the change-of-venue statute to assign transferred
cases to itself for trial).

        Today’s multidistrict        controversy      arose     when     manufacturers       of
compressors—devices that cool the air in refrigerators and the water in water
coolers—allegedly violated federal antitrust laws by fixing prices and dividing markets.
Several buyers filed lawsuits against the manufacturers in district courts across the
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.           Page 3
1624/ 1625/ 1628/ 1631


country. The plaintiffs included both “direct purchasers” (those who bought their
compressors from the manufacturer) and “indirect purchasers” (those who bought their
compressors from intermediaries such as retailers).

       The multidistrict panel centralized pretrial proceedings in the Eastern District of
Michigan.    Once in the Eastern District, the indirect purchasers filed a single
“consolidated amended complaint” that combined all of their allegations. The direct
purchasers did likewise.

       The Eastern District dismissed some but not all of the claims in the indirect
purchasers’ complaint. As a result, six of the indirect purchasers saw all of their claims
dismissed. All six of them appealed. They simultaneously asked the district court to
enter a final judgment under Civil Rule 54(b) or to certify an interlocutory appeal under
28 U.S.C. § 1292, but the district court denied both requests. The compressor
manufacturers moved to dismiss the appeal for lack of jurisdiction.

       For the most part, a party may appeal only a district court’s “final decisions.”
28 U.S.C. § 1291. When a single action presents multiple claims or involves multiple
parties, a district court ruling that disposes of only some claims or only some parties is
ordinarily not “final.” This general rule curbs the inefficiency and delay of multiple
appeals from a single action.

       But what constitutes a single action for purposes of § 1291? At least three broad-
brush scenarios exist. The first is the most frequent and the easiest to resolve. When a
plaintiff brings different claims—or for that matter when multiple plaintiffs bring
different claims—in the same complaint, they have brought just one action, and a ruling
that fails to dispose of the whole complaint is not final. See, e.g., Talamini v. Allstate
Ins. Co., 470 U.S. 1067 (1985) (mem.); Sears, Roebuck & Co. v. Mackey, 351 U.S. 427,
431–32 (1956).

       Things get trickier with the second possibility—when separate actions filed by
separate plaintiffs in the same district court become consolidated. Some federal
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.            Page 4
1624/ 1625/ 1628/ 1631


appellate courts have concluded that, after the cases are consolidated, they retain their
separate identities, others that they always merge, and still others that they sometimes
merge and sometimes remain distinct. See 15A Charles Alan Wright et al., Federal
Practice & Procedure § 3914.7 (2d ed. 1992). Our circuit’s test focuses on how the
consolidation occurred. When a court consolidates two cases on its own, we have
concluded, the consolidated cases generally “remain separate actions;” thus, a district
court’s disposal of one of the cases normally supports an immediate appeal, even if the
other consolidated case remains live. Beil v. Lakewood Eng’g & Mfg. Co., 15 F.3d 546,
551 (6th Cir. 1994). But when the plaintiff files an amended complaint that unifies
claims initially brought separately, the cases merge into a single action so far as § 1291
is concerned; one claim cannot come up on appeal until the district court disposes of the
whole complaint or the district court provides a Rule 54 certification. See Klyce v.
Ramirez, 852 F.2d 568, 1988 WL 74155, at *3 (6th Cir. 1988) (unpublished).

       This distinction respects the general rule that, “when a plaintiff files a complaint
in federal court and then voluntarily amends the complaint, courts look to the amended
complaint to determine jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S.
457, 473–74 (2007). The test also makes sense. An amended complaint supersedes an
earlier complaint for all purposes. Pac. Bell Tel. Co. v. Linkline Commc’ns, Inc.,
555 U.S. 438, 456 n.4 (2009). If combining claims in the initial complaint unifies them
into a single action, combining claims in an amended complaint must unify them into a
single action as well. On top of that, the test is easy to administer, and “administrative
simplicity is a major virtue in a jurisdictional statute.” Hertz Corp. v. Friend, 559 U.S.
77, 94 (2010). An indeterminate finality line would waste judicial resources by routinely
spurring protective appeals from non-final orders. Thus, if this were a run-of-the-mine
single-district lawsuit—if all of the plaintiffs had filed their initial complaints in the
Eastern District of Michigan—it would be easy to resolve. By replacing the separate
original complaints with a consolidated amended complaint, the plaintiffs would have
combined their lawsuits into one action. Because the district court’s order did not
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.             Page 5
1624/ 1625/ 1628/ 1631


dispose of all the parties and all the claims in the amended complaint, its order would
be non-final and non-appealable.

        That leaves the third possibility, the one presented here: the plaintiffs filed
separate actions in separate district courts, the multidistrict panel consolidated the cases
in one district, and the plaintiffs filed a new complaint with respect to the consolidated
cases. What then? We have never addressed this question before, and to our knowledge
neither has any other circuit court. But we see no reason to treat scenario three
differently from scenario two. That is to say, if plaintiffs file a consolidated complaint
after a multidistrict transfer, an order disposing of some of the claims or parties in the
consolidated complaint is non-final (barring a Rule 54(b) judgment) and non-appealable
(barring a § 1292 certification).

        The six buyers resist this interpretation.      They first claim that, after the
multidistrict transfer, they did not file a consolidated complaint but only an
administrative document with no legal force. We do not agree, though the explanation
requires a brief digression.

        Because each transferred case comes with its own pleadings, a multidistrict
transfer threatens to submerge the transferee district court in paper. A common solution
to this difficulty, one adopted in this case, is for the plaintiffs to assemble a “master
complaint” that reflects all of their allegations. In many cases, the master complaint is
not meant to be a pleading with legal effect but only an administrative summary of the
claims brought by all the plaintiffs. When plaintiffs file a master complaint of this
variety, each individual complaint retains its separate legal existence. See, e.g., In re
Nuvaring Prods. Liab. Litig., No. 4:08MD1964 RWS, 2009 WL 2425391, at *2 (E.D.
Mo. Aug. 6, 2009) (“[T]he filing of the master consolidated complaint in this action was
simply meant to be an administrative tool to place in one document all of the claims at
issue in this litigation. Neither Plantiffs . . . nor I . . . contemplated that Rule 12(b)
motion practice would be pursued . . . against the master complaint.”); In re Propulsid
Prods. Liab. Litig., 208 F.R.D. 133, 142 (E.D. La. 2002) (“[T]he master complaint [filed
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.           Page 6
1624/ 1625/ 1628/ 1631


in this case] should not be given the same effect as an ordinary complaint. Instead, it
should be considered as only an administrative device to aid efficiency and economy.”).

        But, in other cases, the court and the parties go further. They treat the master
complaint as an operative pleading that supersedes the individual complaints. The
master complaint, not the individual complaints, is served on defendants. The master
complaint is used to calculate deadlines for defendants to file their answers. And the
master complaint is examined for its sufficiency when the defendants file a motion to
dismiss. See, e.g., In re Katrina Canal Breaches Litig., 309 F. App’x 836, 838 (5th Cir.
2009) (“[The plaintiff’s] individual complaint was superseded, and . . . any arguments
or claims that appear in [the] individual complaint but not in the Master Complaint were
waived.”); In re Zimmer Nexgen Knee Implant Prods. Liab. Litig., MDL No. 2272, 2012
WL 3582708, at *4 (N.D. Ill. Aug. 16, 2012) (“MDL courts have entertained motions
to dismiss ‘master’ or ‘consolidated’ complaints . . . .”); see generally Diana E. Murphy,
Unified and Consolidated Complaints in Multidistrict Litigation, 132 F.R.D. 597 (1991).

        The use of one term to describe two different types of pleadings leads to
confusion. Just so here. Plaintiffs often file something labeled a “master complaint”
without saying whether they mean to file an operative pleading or an administrative
summary, prompting satellite litigation about the status of the documents submitted to
the court. See, e.g., Nuvaring, 2009 WL 2425391, at *1–*2; Propulsid, 208 F.R.D. at
140–42. To ward off confusion, lawyers might do well to make plain what they have in
mind when they use the label “master complaint.” One option is to use “administrative
complaint” and “administrative answer” for legally inert summaries of pleadings, and
to use “consolidated complaint” and “consolidated answer” for pleadings meant to have
legal effect.

        We agree with the Eastern District, see R. 384 at 7, that the master complaint
filed in this case was an operative pleading—a consolidated complaint that is—that
superseded any prior individual complaints. The buyers concede that they served the
defendants with the master complaint, not with earlier individual complaints. The court
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.             Page 7
1624/ 1625/ 1628/ 1631


fixed the deadline for the defendants to answer by looking at the date of the master
complaint’s filing. The buyers treated the master complaint as a real complaint when
they asked the Eastern District for leave to amend it under Civil Rule 15. And, perhaps
most importantly, when arguing about or adjudicating the defendants’ motions to
dismiss, the parties and the court looked only at the master complaint. The buyers in
short may not sidestep customary jurisdictional rules by saying that the complaint at
hand lacked legal effect.

       The six buyers persist that, in the context of multidistrict litigation, we should
abandon a complaint-focused test for determining whether separate actions have become
one. But while the rules drafters or Congress may wish to create a special final order
rule for multidistrict cases, we do not think this case is the time or the place for doing
so.

       In the first place, § 1291 is one statute, and it sets forth one final-order rule. The
finality requirement warrants uniform treatment, not a meaning that varies from case to
case. Cf. In re Lindsey, — F.3d —, No. 12-6362, 2013 WL 4055273, *2 (6th Cir. Aug.
13, 2013) (“[W]e see no good reason to have ‘final’ mean one thing in [bankruptcy]
cases and another in [ordinary civil cases].”).

       Developing special jurisdictional rules for multidistrict cases would also create
administrative problems. Although “competent counsel should readily recognize” them,
finality defects are easy to miss—which is why “this procedural error . . . has been
frequently overlooked by a large number of experienced attorneys and judges.”
Talamini, 470 U.S. at 1069 (Stevens, J., concurring). We would only proliferate
unauthorized exercises of appellate jurisdiction by developing complex finality rules that
vary from context to context. Far better to keep things simple.

       What at any rate would be the alternative? The six buyers suggest looking at
their original individual complaints rather than at the new consolidated complaint. But
the new complaint superseded the old ones, and it makes little sense to ascertain
appellate jurisdiction by looking at the ghosts of departed pleadings. Besides, when
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.              Page 8
1624/ 1625/ 1628/ 1631


deciding whether the district court properly granted a motion to dismiss, we would have
to look at the new complaint anyway. How odd it would be to write an opinion that talks
about one complaint in the jurisdiction section and another in the merits section. And
what would we do if the post-transfer consolidated complaint added new claims, or
worse still new parties, never mentioned in the pre-transfer individual complaints?

        The six buyers’ main reason for treating multidistrict cases differently is that they
would experience hardship if they had to wait until the end of pretrial proceedings to
appeal. While we appreciate the point, it does not carry the day. For one, hardship by
itself offers no basis for disregarding a jurisdictional rule established by statute. See
Bowles v. Russell, 551 U.S. 205 (2007). For another, rulemaking under §§ 1292(e) and
2072, not judicial expansion of the concept of finality, is the “preferred means for
determining whether and when prejudgment orders should be immediately appealable.”
Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 113 (2009). For a final reason, other
routes to an appellate court ordinarily will reduce any hardship that plaintiffs might face.
Civil Rule 54(b) permits the district court to “direct entry of a final judgment as to one
or more, but fewer than all, claims or parties” when it “expressly determines that there
is no just reason for delay.” And § 1292(b) permits the district court to certify an
interlocutory appeal when “[its] order involves a controlling question of law as to which
there is substantial ground for difference of opinion and . . . an immediate appeal from
the order may materially advance the ultimate termination of the litigation.” The Eastern
District concluded that these criteria had not been met in the case at hand, suggesting
that a competing interest—the inconvenience of piecemeal appeals—outweighs any
hardship to the plaintiffs.

        The six buyers add that the failure to permit their appeal will deprive plaintiffs
of important rights that the multidistrict statute protects. But these arguments target
holdings broader than the one we reach today. We do not hold that a multidistrict
transfer alone—or even a multidistrict transfer followed by the filing of an
administrative summary of complaints—unifies the plaintiffs’ cases into a single action.
Nos. 13-1608/ 1615/ 1617/ In re Refrigerant Compressors Antitrust Litig.           Page 9
1624/ 1625/ 1628/ 1631


Our holding rests on the plaintiffs’ decision to file a legally operative combined
complaint.

        Nor do we hold that the filing of a consolidated complaint in a multidistrict case
merges the plaintiffs’ actions permanently. Our decision is limited to the duration of the
pretrial proceedings; we do not question the principle that, when the pretrial phase ends
and cases not yet terminated return to their originating courts for trial, the plaintiffs’
actions resume their separate identities. Cf. Federal Practice & Procedure § 3914.7
(suggesting that, when one part of a once-unitary case is severed and “transferred to a
different court,” that part should be considered a separate action for the purpose of
determining finality).

        For these reasons, we grant the motion to dismiss the appeal for lack of
jurisdiction.